In the

    United States Court of Appeals
                For the Seventh Circuit
No. 13‐1939

ERIC SMITH,
                                               Plaintiff‐Appellant,

                                v.


EXECUTIVE DIRECTOR OF THE INDIANA
WAR MEMORIALS COMMISSION, et al.,
                                            Defendants‐Appellees.

        Appeal from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division.
     No. 1:12‐cv‐1402‐WTL‐DML— William T. Lawrence, Judge. 


   ARGUED OCTOBER 28, 2013 — DECIDED FEBRUARY 4, 2014


   Before POSNER, WILLIAMS, and HAMILTON, Circuit Judges.
   HAMILTON,  Circuit  Judge.  The  Indiana  War  Memorials
Commission supervises the Soldiers and Sailors Monument at
Monument  Circle  in  Indianapolis,  as  well  as  several  other
monuments in downtown Indianapolis. A Commission policy
requires even small groups to obtain a permit before gathering
on Commission properties. Plaintiff Eric Smith and his young
son  were  expelled  from  Monument  Circle  for  protesting  a
2                                                     No. 13‐1939

proposed United Nations arms treaty without a permit. Smith
claims here that the Commission’s permit policy violates the
First Amendment. He appeals from the district court’s denial
of his motion for a preliminary injunction against the policy’s
enforcement.  The  defendants  say  little  about  the  merits  but
argue that his appeal is moot because the permit policy has
changed since the district court denied the motion. We con‐
clude, however, that the new policy retains  the  problematic
features of the old, so Smith’s appeal is not moot. Because we
also conclude that Smith has met the requirements for obtain‐
ing a preliminary injunction, we reverse the judgment of the
district court and remand the case with instructions to enter an
appropriate preliminary injunction.
I. Factual and Procedural Background
    A. Smith’s Protest
    Smith feared in the summer of 2012 that the United States
would sign the Arms Trade Treaty, a treaty that would require
countries to monitor international sales of conventional arms
and ensure that arms embargoes are enforced with the goal of
preventing exported weapons from falling into the hands of
terrorist  groups  or  other  abusers  of  human  rights.  See
http://www.un.org/disarmament/ATT/ (visited Feb. 3, 2014) for
a description of the treaty and its full text. The treaty has been
criticized by some nations for eroding national sovereignty and
by  some  private  organizations  for  undermining  individual
rights to keep and bear arms. The U.S. has signed the treaty but
has not yet ratified it. See http://disarmament.un.org/treaties/s/
unitedstatesofamerica (visited Feb. 3, 2014). Smith believes that
the Arms Trade Treaty would violate the U.S. Constitution by
No. 13‐1939                                                            3

infringing the right to bear arms. To register his disapproval
and  raise  awareness,  he  decided  to  organize  a  protest  at
Monument Circle, home to the Soldiers and Sailors Monument.
The Circle is an outdoor state‐run public property at the center
of downtown Indianapolis.
    Hoping to attract a like‐minded crowd, Smith publicized
the event with a printed flier. The flier warned of the impend‐
ing “atrocious act” of signing the treaty—an act described as
equivalent to “taking away the 2nd Amendment”—and urged
readers to join their fellow citizens in opposition at Monument
Circle  on  a  Thursday  and  Friday  in  July.  The  flier  exhorted
readers  to  “stop  being  lambs”  and  ended  with  a  quotation
attributed to Adolf Hitler about the virtues of disarming the
citizenry.
    The  flier  failed  to  attract  a  single  person  to  join  Smith’s
protest. When Thursday came, he found himself on Monument
Circle accompanied only by his son. The pair set up five small
signs on the ground. Within minutes, a Commission employee
approached and asked Smith whether he had an event permit.
He  did  not.  The  employee  told  him  to  leave  the  property
immediately, suggesting he move to a sidewalk on municipal
rather  than  state  property.  Smith  responded  that  the  First
Amendment protected his right to demonstrate at Monument
Circle without a permit, but the employee was unmoved. Two
Indiana State Police officers then approached and threatened
to arrest Smith if he and his son did not depart. The Smiths
reluctantly complied. 
4                                                    No. 13‐1939

    B. District Court Proceedings
    After his expulsion from Monument Circle, Smith filed this
suit  against  the  Commission’s  executive  director  and  the
officers who had ordered him to leave the Circle on pain of
arrest.  He  contends  that  the  Commission’s  permit  policy
violates the Free Speech Clause of the First Amendment, and
he moved for a preliminary injunction against its enforcement. 
    At a hearing on Smith’s motion and in an earlier deposition,
Christina Gaither, the Commission’s director of administration,
testified about the then‐unwritten permit policy. She explained
that, to ensure orderly use of the premises, the policy required
individuals or groups to obtain a permit if they wished to use
a  Commission  property  for  a  “specific  purpose.”  Permit
applications are reviewed by Commission employees, includ‐
ing  Gaither.  Pressing  her  on  what  she  meant  by  “specific
purpose,”  Smith’s  lawyer  asked  about  some  hypothetical
situations, a line of questioning that exposed the policy’s ill‐
defined  contours.  Gaither  conceded  that  groups  as  large  as
twenty‐five  could  gather  together  for  lunch  on  the  Circle
without  a  permit.  She  was  uncertain  whether  a  group  of
twenty‐five  lunchgoers  would  be  allowed  to  eat  without  a
permit if they were wearing political t‐shirts during the meal.
Gaither also said that if a group gathers without a permit, it is
offered an application to obtain a permit on the spot, and that
no  permit  application  had  ever  been  denied.  She  could  not
explain,  though,  why  this  option  was  not  offered  to  Smith
during his July 2012 protest. Other areas of uncertainty in her
testimony related to how the Commission calculates the proper
fee for a permit and under what circumstances the applicant
must also purchase insurance. Although a fee schedule exists,
No. 13‐1939                                                            5

Gaither testified, departures from the schedule are not uncom‐
mon. (Examples of past permits supported her on this point.)
She also testified that the insurance requirement would apply
even  to  small  groups  if  the  members  did  not  already  know
each  other.  People  who  know  each  other,  she  said,  are  not
likely to sue each other or the Commission.
     To  obtain  a  preliminary  injunction,  Smith  needed  to
establish that he is likely to succeed on the merits, that he is
likely to suffer irreparable harm in the absence of preliminary
relief,  that  the  “balance  of  equities”  tips  in  his  favor  (i.e.,
denying  an  injunction  poses  a  greater  risk  to  Smith  than
granting  an  injunction  poses  to  the  Commission),  and  that
issuing an injunction is in the public interest. United States v.
NCR Corp., 688 F.3d 833, 837 (7th Cir. 2012). Because unconsti‐
tutional restrictions on speech are generally understood not to
be  in the public interest and to inflict irreparable harm that
exceeds  any  harm  an  injunction  would  cause,  see  ACLU  of
Illinois v. Alvarez, 679 F.3d 583, 589 (7th Cir. 2012), Smith’s main
obstacle to obtaining a preliminary injunction was demonstrat‐
ing a likelihood of success on the merits. 
    In  his  motion  and  supporting  brief  in  the  district  court,
Smith explained why his First Amendment challenge to the
Commission’s permit policy would likely succeed. Monument
Circle—where  he  had  attempted  to  protest  and  hoped  to
protest  in  the  future,  both  alone  and  in  small  groups—is
indisputably a “traditional public forum.” The government can
restrict the time, place, and manner of expression in a tradi‐
tional public forum, but only if the restrictions (1) are content‐
neutral, (2) are narrowly tailored to serve a significant govern‐
ment interest, and (3) leave open ample alternative channels of
6                                                     No. 13‐1939

communication.  Perry  Educ.  Ass’n  v.  Perry  Local  Educators’
Ass’n, 460 U.S. 37, 45 (1983).
    Smith recognized that the restriction on speech in a public
forum need not be the narrowest possible, but he argued that
requiring a permit for small groups of demonstrators is not
narrowly tailored to  serve a  significant government interest
when, for example, larger groups of people having lunch at
Monument Circle do not need a permit. He also explained that
the  permit  requirement  is  not  content‐neutral  because  the
policy allows “unbridled discretion” to the decision makers,
inviting discrimination. See Southworth v. Board of Regents of the
University of Wisconsin System, 307 F.3d 566, 578–79 (7th Cir.
2002). Finally, Smith argued for good measure that the permit
requirement is overbroad, a doctrine of First Amendment law
that permits facial challenges when a regulation of speech is so
broad  that  it  prohibits  a  substantial  amount  of  protected
speech.  See  Forsyth  County  v.  Nationalist  Movement,  505  U.S.
123, 129–30 (1992). (An overbreadth challenge can be brought
even when the plaintiff’s expressive act legitimately could be
restricted by a narrower regulation. Id. at 129.) The defendants
defended  the  policy  in  the  district  court  as  necessary  to
maintain order and to hold people accountable for any damage
to Commission property during an event.
   The district court denied Smith’s motion on the ground that
he had not demonstrated a reasonable likelihood of success on
the  merits.  The  court  recognized  that  Monument  Circle  is  a
traditional public forum and that aspects of the permit policy
appear to be constitutionally problematic. But the court stated
repeatedly  and  rather  opaquely  that  Smith  had  “failed  to
sufficiently articulate his challenge” to that policy.
No. 13‐1939                                                        7

II. Analysis
   A.  Mootness
    On  appeal  the  defendants  do  not  attempt  to  defend  the
district court’s order denying Smith’s motion for a preliminary
injunction.  They  argue  instead  that  Smith’s  appeal  is  moot
because the Commission has changed its permit policy since
the  district  court  ruled.  When  the  district  court  ruled,  the
Commission’s  permit  policy  was  unwritten  and  required  a
permit  if  someone  wanted  to  use  a  space  for  a  “specific
purpose.” The new policy can now be found (by those who
know they should look) on the permit application itself, titled
the “Indiana War Memorial Commission Facility Use Applica‐
tion  and  Agreement.”  The  new  application,  which  can  be
downloaded from the bottom of the “Events & Facility Rent‐
als”  webpage,  http://www.in.gov/iwm/2343.htm  (visited
Feb. 3, 2014),  begins:
     Submission  of  the  Facility  Use  Agreement  is
     STRONGLY suggested for all events & gatherings.
     Generally,  small gatherings of  less  than  15  people
     are  permitted  informal  use  of  the  outdoor  spaces
     without submission of the FUA. 
The application goes on to explain that even groups of fewer
than fifteen people must obtain a permit under a number of
circumstances, including if the event is advertised, the public
is invited, and/or the event lasts longer than five hours. Id. It is
unclear  whether  these  and  the  other  listed  triggers  of  the
permit requirement (e.g., using glitter at an event) are exhaus‐
tive.  We  also  do  not  know  whether  Smith’s  prior  use  of
Monument Circle might have qualified as “informal.” As will
8                                                       No. 13‐1939

be  seen,  those  questions  might  be  relevant  to  the  ultimate
outcome of this case but need not concern us at this stage. 
    According  to  the  defendants,  Smith’s  appeal  from  the
denial  of  a  preliminary  injunction  is  moot  because  the  new
written policy would not require him to obtain a permit for the
small‐group protests he plans to organize. Smith counters that
his appeal is not moot because the revised policy retains the
unconstitutional components of the old policy. (The defendants
concede  that  Smith’s  case  is  not  moot  in  the  district  court
because he is still pursuing damages claims against individual
defendants  for  violating  his  First  Amendment  rights  by
expelling him from Monument Circle in July 2012.)
    When  a  challenged  policy  is  repealed  or  amended  mid‐
lawsuit—a  “recurring  problem  when  injunctive  relief  is
sought”—the case is not moot if a substantially similar policy
has been instituted or is likely to be instituted. ADT Security
Services, Inc. v. Lisle‐Woodridge Fire Protection Dist., 724 F.3d 854,
864  (7th  Cir.  2013)  (concluding  that  a  local  government’s
amendment  of  challenged  ordinance  did  not  resolve  the
dispute between the government and regulated businesses).
Challenges based on the First Amendment are no exception.
An appeal like this one will be deemed moot if the challenged
policy restricting speech is removed before the court of appeals
can  evaluate  it,  but  if  the  policy  change  does  not  actually
correct the asserted constitutional problem, the appeal is not
moot and should go forward. Compare Benkendorf v. Village of
Hazel  Crest,  804  F.2d  99,  101  (7th  Cir.  1986)  (amendment
exempting plaintiff’s activities from ordinance rendered appeal
moot), with Green v. City of Raleigh, 523 F.3d 293, 299–300 (4th
Cir.  2008)  (appeal  not  moot  because  amended  policy  was
No. 13‐1939                                                       9

substantially similar to old); see also Lamar Advertising of Penn,
LLC v. Town of Orchard Park, 356 F.3d 365, 378 (2d Cir. 2004)
(explaining that a “plaintiff’s claims will not be found moot
where the defendant’s amendments are merely superficial or
the law, after amendment, suffers from similar infirmities as it
did at the outset”). The question ultimately calls for a judgment
about  whether  the  changes  are  so  substantial  as  to  make  it
unwise for the appellate court to consider the new policy.
    For three reasons, we agree with Smith that this appeal is
not moot. First, although the amended policy has an exception
for  groups  smaller  than  fifteen,  it  also  contains  so  many
exceptions  to  that exception that  it  still requires permits for
many smaller events, including events like Smith’s July 2012
protest of the arms treaty and others he is likely to organize in
the future. For example, the ban on demonstrating without a
permit  after  advertising  or  inviting  the  public  would  have
applied to his arms treaty protest and would continue to apply
to Smith. He has invited the public and hopes to do so again,
even though he might never attract more than a few people.
The five‐hour time limit also has the potential to interfere with
Smith’s planned demonstrations. Second, the amended policy
applies  to  any  demonstration  made  up  of  fifteen  people  or
more. Smith’s position is that even a group of fifteen or at least
a few more is small enough that it must be allowed to gather
in Monument Circle for First Amendment expressive purposes
without a permit. Finally, Smith’s appeal is not moot because
the broad discretion exercised by the Commission staff who
review permit applications and decide whether to charge a fee
or require insurance seems to have remained intact under the
amended policy. 
10                                                     No. 13‐1939

    These  circumstances  distinguish  Smith’s  case  from
Benkendorf,  where  the  new  policy  completely  removed  the
restriction on speech that the plaintiff had challenged, a ban on
certain  realtor  advertisements.  804  F.2d  at  100–01.  Smith’s
situation is much closer to Green v. City of Raleigh, where the
plaintiff challenged a permit requirement for picketers. While
Green’s appeal was pending, the permit policy was amended
to exempt groups of fewer than ten and to decrease the amount
of information the permit applicant had to supply. 523 F.3d at
298. The new policy, the Fourth Circuit concluded, was similar
enough  to  the  old  that  “‘it  is  permissible  to  say  that  the
challenged conduct continues.’” Id. at 300, quoting Northeastern
Fla. Chapter of Associated Gen. Contractors v. City of Jacksonville,
508 U.S. 656, 662 n.3 (1993).
     B. The Merits
    Since Smith’s appeal is not moot, we move to the merits of
his motion for a preliminary injunction. As we indicated above,
the only real question in this case, as is often true in the First
Amendment context, is whether Smith has shown a reasonable
likelihood of succeeding at trial. See ACLU of Illinois v. Alvarez,
679 F.3d 583, 589 (7th Cir. 2012), among many similar cases.
    Monument Circle, all agree, is a traditional public forum
like a park or sidewalk. In these places where free speech has
long  been  allowed,  regulations  that  restrict  speech  do  not
comport with the First Amendment unless they are (1) content‐
neutral, (2) narrowly tailored to serve a significant government
interest,  and  (3)  leave  open  ample  alternative  channels  of
communication.  Perry  Educ.  Ass’n  v.  Perry  Local  Educators’
Ass’n,  460  U.S.  37,  45  (1983).  We  conclude  that  Smith  has
No. 13‐1939                                                            11

indeed  shown,  with  fully  developed  and  amply  supported
arguments, a reasonable likelihood of success on the merits of
his claim. 
    To begin, the Commission’s permit policy seems not to be
narrowly tailored to serve a significant government interest. A
regulation “need not be the least restrictive or least intrusive
means” of furthering the government’s interest (in this case the
orderly use of its property), but at the same time the govern‐
ment “may not regulate expression in such a manner that a
substantial portion of the burden on speech does not serve to
advance its goals.” Ward v. Rock Against Racism, 491 U.S. 781,
798–99 (1989). Requirements that small groups obtain a permit
to  gather  in  a  traditional  public  forum  frequently  fail  the
narrow‐tailoring requirement. See Marcavage v. City of Chicago,
659  F.3d  626,  635  &  n.9  (7th  Cir.  2011)  (collecting  cases);  cf.
Thomas  v.  Chicago  Park  Dist.,  534  U.S.  316  (2002)  (upholding
permit requirement for gatherings of fifty people or more in
public  forums  in  Chicago).  Whether  a  numerical  limit  on
gathering without a permit is constitutional depends on the
specifics  of  the  space  at  issue  because  different  spaces  can
accommodate  groups  of  different  sizes  without  interfering
with orderly, fair use of the space. Marcavage, 659 F.3d at 635.
The district court may eventually have to decide just how large
a group the Commission must allow on its various properties
without requiring a permit, but at this stage, considering the
size and layout of the space and the fact that groups of twenty‐
five may gather without a permit at Monument Circle to eat
lunch, at least, Smith seems likely to succeed in showing that
the fourteen‐person limit on demonstrations without a permit
is not narrowly tailored.  
12                                                    No. 13‐1939

   Another  aspect  of  the  permit  policy  that  likely  is  not
narrowly tailored is its provision that, if a gathering has been
advertised or the public has been invited, a permit is required
even if the group ultimately is made up of fewer than fifteen
people. While a group without a permit could be expelled from
the Circle if it grew too large—just as a group with a permit
might be expelled if its numbers grow beyond what the permit
approved—to disallow a protest attended by fewer than fifteen
people simply because the public was invited and no permit
was obtained likely goes too far in restricting speech. Similarly,
the five‐hour time limit on being at a Commission property
without  a  permit  may  be  too  restrictive,  particularly  as  it
appears to apply to lone individuals as well as to small groups. 
    Smith also is likely to succeed in showing that the permit
policy fails the requirement of content neutrality. To qualify as
content‐neutral,  a  permit  policy  cannot  invest  “unbridled
discretion” in the person who decides whether a permit will
issue because excessive discretion can lead to discriminatory
enforcement. Thomas, 534 U.S. at 323; Forsyth County v. Nation‐
alist Movement, 505 U.S. 123, 130–33 (1992); Southworth v. Board
of Regents of the University of Wisconsin System, 307 F.3d 566,
578–79 (7th Cir. 2002). The Commission represents that it has
never denied a permit application, suggesting that its decision
makers  are  not  exercising  discretion  at  all.  That  is  not  a
satisfactory response in this case. Although the Commission
may not have denied a permit application (which may actually
tend  more  to  indicate  that  the  permit  requirement  is  an
unnecessary  restraint  on  speech),  the  evidence  thus  far
indicates that Commission employees use unguided discretion
to choose whether a group that did not obtain a permit ahead
No. 13‐1939                                                      13

of time will be allowed to obtain one on the spot. Smith was
given no such option, though Gaither testified that the option
is  routinely  offered.  And  whether  a  fee  is  imposed  at  all,
whether a fee should be large or small, and whether insurance
should  be  required  all  seem  to  be  discretionary  decisions
without  reasonable  policy  guidance.  Under  the  Supreme
Court’s  cases  dealing  with  similar  permitting  requirements,
such a system invites abuse and is not content‐neutral.
     Because Smith has made the necessary showing to obtain
a preliminary injunction, the decision of the district court must
be reversed. We leave it to the court on remand to determine
the proper scope of the injunction, including whether it should
extend  beyond  Monument  Circle  to  other  properties  the
Commission administers. As we have explained, the number
of people who must be allowed to gather without a permit may
depend on the specifics of the space in question. We decide
here only that Smith appears likely to prove at trial that fifteen
is  too  small  a  number  to  trigger  a  permit  requirement  for
Monument Circle and that he has met the other requirements
for preliminary injunctive relief. In its order denying Smith’s
motion, the district court expressed uncertainty over whether
Smith was seeking an injunction that would protect only his
right to protest or was seeking an injunction based on a facial
challenge  that  would  bind  the  Commission  with  respect  to
everyone.  Because  Smith  has  a  reasonable  likelihood  of
showing  that  the  policy  is  unconstitutional  both  as  it  was
applied  to  him  and  as  it  applies  to  individuals  and  small
groups generally, the preliminary injunction should prohibit
its enforcement against any individual or small group.
14                                                    No. 13‐1939

    The  decision  of  the  district  court  denying  a  preliminary
injunction  is  REVERSED  and  the  case  is  REMANDED  with
instructions  to  enter  an  appropriate  preliminary  injunction
consistent with this opinion.